DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application submitted 12/01/2020.
Claims 1 and 13 were amended 12/01/2020. 
Claims 8-12 were cancelled 12/01/2020.
Claims 1-7 and 13-20 are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-7 and 13-20 are drawn to a method which is a statutory category of invention (Step 1: YES). 
Independent claims 1 and 13 recite: determining phylogeny of a metastasis, the method comprising: providing a plurality of respective nucleic acid sequences from a primary tumor, a first metastasis, a second metastasis, and non-tumor tissue collected from a patient; informationally coupling, wherein stor[ing] the plurality of respective nucleic acid sequences; 
Claim 13 further recites the claim limitations of : wherein the step includes a determination of likelihood for a possible genotype using an error probability model, private somatic single nucleotide variants, and absent somatic single nucleotide variants; based on the fully shared somatic single nucleotide variants, partially shared somatic single nucleotide variants, private somatic single nucleotide variants, and absent somatic single nucleotide variants.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by determining phylogeny of a metastasis of the same patient, as recited above. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “analysis engine”, and “sequence database” are recited at a high level of generality (e.g., that the calculating and identifying is performed using generic computer components with instructions are executed to 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 2, and 
Paragraph 11, where ‘[0011] Therefore, and viewed from another perspective, the inventors also contemplate a method of determining phylogeny of a metastasis that includes a step of informationally coupling an analysis engine to a sequence database, wherein the sequence database stores a plurality of nucleic acid sequences from a primary tumor, a first metastasis, a second metastasis, and non-tumor tissue of the same patient. In a further step, the analysis engine then determines SSNV s for the primary tumor, the first metastasis, and the second metastasis relative to the nucleic acid sequences from non-tumor tissue of the same patient, typically using determination of likelihood for a possible genotype using an error probability model.”
Paragraph 24, where “[0024] In some embodiments, the various servers, systems, databases, or interfaces exchange data using standardized protocols or algorithms, possibly based on HTTP, HTTPS, AES, public-private key exchanges, web service APis, known financial transaction protocols, or other electronic information exchanging methods. Data exchanges among devices can be conducted over a packet-switched network, the Internet, LAN, WAN, VPN, or other type of packet switched network; a circuit switched network; cell switched 
Paragraph 26, where “[0026] Therefore, and viewed from a different perspective, the inventor contemplates that an analysis engine can be informationally coupled to a sequence database or one or more sequencing devices that store or provide a plurality of nucleic acid sequences from a primary tumor, a first metastasis, a second metastasis, and non-tumor tissue of the same patient.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-7 and 14-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Response to Arguments
The arguments filed 01 December 2020 have been fully considered. 
The arguments pertaining to the Foreign Priority data are persuasive, and thanks to the Applicant for pointing out the specific forms in which the Foreign Priority was given. 
The arguments pertaining to the 112 rejection are persuasive and the amendments to claims 1 and 13 overcome the 112 rejection. 
The arguments pertaining to the 101 rejection are not persuasive. Applicant argues that the claims are not towards certain methods of organizing human activity as the invention pertains to collection of genetic information from a patient and determining relations between 
Applicant further argues that the ability to assign phylogeny to a metastasis is a practical application as sit allows a health care professional to determine whether the cells of a tumor in a patient may have acquired an ability to disseminate and seed other anatomic sites via new genetic alterations. Examiner respectfully disagrees. The functions argued are representative of the abstract idea. The claims here are not directed to a specific improvement to computer functionality that amount to a practical application. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem presented by combining the two. In the present case, the claims fail to recite any elements that individually or as an ordered combination transform the identified abstract idea(s) in the rejection into a patent-eligible application of that idea. 
Further, not every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry. (See, e.g., Alice, 134). It is well-settled that mere recitation of concrete, tangible components that are generic is insufficient to confer patent eligibility to an otherwise abstract idea. In order to amount to an inventive concept, the components must involve more than performance of “’well-understood, routine, conventional activities’ previously known to the industry.” (Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)). The originally filed specification was investigated and found to support this conclusion.
Regarding the 103 arguments, in view of the claim amendments the 103 rejection is withdrawn. The closest prior art of record was found to be Kingsmore (US 20110098193 A1) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626